Citation Nr: 1012189	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-27 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected total right knee replacement.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from February 1956 to January 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2006 rating decision 
rendered by the Department of Veterans Affairs (VA) Resource 
Center in Seattle, Washington.  Original jurisdiction is 
with the RO in Denver, Colorado (the RO).  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Denver 
RO in August 2009.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

The  issues of entitlement to service connection for 
bilateral hearing loss and tinnitus have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  See a May 2009 statement from 
the Veteran.  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO]; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The Veteran's service-connected total right knee 
replacement is manifested by complaints of chronic pain, 
weakness, swelling, and mild fatigability and 
incoordination.  

2.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected total right knee 
replacement is inadequate.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent, but 
no more, have been met for the Veteran's service-connected 
total right knee replacement.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.40, 4.45, 4.69, 4.71a, DC 5055 (2009).

2.  The criteria for referral of the Veteran's service-
connected total right knee replacement for consideration on 
an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  
The Veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim for an increased 
rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in May 2006 fully satisfied the duty to notify 
provisions.  The Veteran was informed that evidence was 
needed showing his service-connected knee disability had 
increased in severity.  He was informed of the types of 
evidence that could substantiate his claim, such as medical 
records or lay statements regarding personal observations.  
He was asked to provide information as to where he had been 
treated for his knee and informed that VA was responsible 
for obtaining any federal records, VA records, and a medical 
examination, if necessary.  The 2006 letter also informed 
the Veteran of how a disability rating and an effective date 
are determined for an award of benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
treatment records are in the file.  Additionally, private 
treatment records identified by the Veteran have been 
obtained and associated with the Veteran's claims file.  The 
Veteran has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations in 
May 2006 and July 2008.  The Veteran has not reported 
receiving any recent treatment specifically for this 
condition (other than at VA and through Dr. Stringer - 
records of which are in the file), and there are no records 
suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
disorder since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The May 2006 and July 2008 VA examination reports are 
thorough and supported by VA outpatient treatment records.  
Although the 2008 examiner did not have the claims file to 
review, that was not necessary in this case.  What is 
relevant is the current severity of the Veteran's knee 
disorder, and the 2008 examination report thoroughly 
describes the Veteran's subjective complaints and the 
objective findings.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007); see also 38 C.F.R. § 4.2 (2009).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Sanders v. Nicholson, 487 
F.3d 881 (2007).



II.  Increased Ratings

The Veteran underwent total knee replacement surgery on his 
right knee in April 2005.  He has been awarded a temporary 
100 percent disability rating from that time to June 1, 2006 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.  
Thereafter, his disability was rated as 30 percent 
disabling.  The Veteran claims entitlement to a higher 
rating alleging that his knee still causes him constant 
pain, swelling, popping and weakness. 

Disability evaluations are determined by the application of 
a schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage 
evaluations are determined by comparing the manifestations 
of a particular disorder with the requirements contained in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disability in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on 
movement.  See 38 C.F.R. § 4.45.  

The Veteran's service-connected total right knee replacement 
is rated under Diagnostic Code 5055 for knee replacement 
(prosthesis).  See 38 C.F.R. § 4.71a, DC 5055. DC 5055 
allows for a rating of 100 percent for 1 year following 
implantation of prosthesis.  Thereafter, the code provides 
for a minimum rating of 30 percent.  A 60 percent rating is 
warranted where there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.

Since the filing of his claim in April 2006, the medical 
records consistently show the Veteran's complaints of severe 
right knee pain, swelling, popping and weakness.  

Treatment records from April 2006 to the present note the 
Veteran's complaints, but find no significant abnormalities 
during examination or by x-ray.  

Normal range of motion for the knee is 0 degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  VA examiners in May 2006 and July 2008 both found 
some limitation in right knee flexion (115 degrees and 110 
degrees respectively), but found no objective evidence of 
knee instability.  Respective x-rays completed on those 
dates also found no significant abnormalities and, 
significantly, no evidence of loosening of the prosthesis.  
Both examiners concluded, however, that the Veteran's right 
knee is swollen and larger than the left, and that the 
Veteran is unable to stand or sit for prolonged periods of 
time.  Private treatment records from Theodore L. Stringer, 
M.D., dated March 2006 and December 2008 reflect similar 
limitation of motion (right knee flexion to 115 degrees).  

The Veteran's complaints have been consistent throughout.  
That is, the Veteran repeatedly sought treatment for severe 
right knee pain with weakness, popping and swelling.  See 
e.g. the August 2009 VA transcript at pages 4, 6 and 7.  The 
Board additionally notes that the Veteran presented for the 
VA hearing utilizing a cane.  In light of the most recent 
evidence of chronic residuals consisting of severe painful 
motion, swelling and weakness in the Veteran's right knee, 
and resolving all doubt in the Veteran's favor, the Board 
concludes a rating of 60 percent is warranted.

No higher rating under a different diagnostic code can be 
applied.  The Board notes that DC 5055 also allows for a 
rating greater than 30 percent where the Veteran's residuals 
consist of intermediate degrees of residual weakness, pain 
or limitation of motion and is warranted under diagnostic 
codes 5256 (ankylosis of the knee), 5261 (limitation of 
extension), or 5262 (impairment of the tibia and fibula) by 
analogy. 

Although the Veteran's knee has exhibited some limitation of 
flexion, limitation of extension is not reflected within the 
competent medical evidence of record  The Veteran's service-
connected total right knee replacement, moreover, is not 
manifested by nonunion or malunion of the tibia and fibula.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 
(4th ed. 1987)).  The Veteran is able to move his right 
knee, albeit with some limitation, so it is clearly not 
ankylosed.

As shown above, and as required by Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 
4, whether or not they have been raised by the Veteran.  In 
this case, the Board finds no provision upon which to assign 
a rating greater than 60 percent for the Veteran's service-
connected total right knee replacement.  

III.  Extraschedular Ratings Consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the August 2007 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the 
Board will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application 
of the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected total right knee replacement.  The medical 
evidence fails to demonstrate symptomatology of such an 
extent that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his service-connected total right knee 
replacement; in fact, since the Veteran was discharged 
following his right knee replacement surgery on April 6, 
2005, it does not appear that he has been hospitalized in 
connection with his right knee.  

With respect to employment, the evidence of record indicates 
that the Veteran works at a car rental agency.  While there 
is evidence that the Veteran's service-connected total right 
knee replacement has made employment difficult for the 
Veteran, there is no indication that this disability has 
caused him to miss work or creates any unusual employment 
impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating of 60 percent for a 
service-connected total right knee replacement, is granted, 
subject to the laws and regulations controlling the award of 
monetary benefits. 

Entitlement to an extraschedular rating for service-
connected total right knee replacement is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


